F I L E D
                                                                                                 United States Court of Appeals
                                                                                                         Tenth Circuit
                            UNITED STATES COURT OF APPEALS
                                                                                                        December 18, 2006
                                        FOR THE TENTH CIRCUIT                                          Elisabeth A. Shumaker
                                                                                                           Clerk of Court

 JEFFR EY T. M ILTO N ,

                     P e t i ti o n e r - A p p e l l a n t ,
                                                                                    No. 06-1340
 v.                                                                      ( D .C . N o . 0 6 - C V - 9 4 6 - Z L W )
                                                                                      ( D . C o lo .)
 R. WILEY,

                     R e s p o n d e n t- A p p e ll e e .



                                          ORDER AND JUDGM ENT*


B e f o r e B R I S C O E , O ’ B R I E N a n d M c C O N N E L L , C i r c u it J u d g e s .


         A f te r e x a m i n i n g t h e b r i e f s a n d a p p e l l a te r e c o rd , t h i s p a n e l h a s

d e te r m i n e d u n a n im o u s l y t o g r a n t t h e p a rt i e s ’ r e q u e s t f o r a d e c i s i o n o n t h e

b r i e f s w i th o u t o ra l a rg u m e n t. S e e F e d . R . A p p . P . 3 4 ( f ) ; 1 0 t h C ir . R .

3 4 . 1 ( G ) . T h e c a s e is th e re f o re o r d e r e d s u b m itte d w ith o u t o r a l a r g u m e n t.

         T h e p e ti ti o n e r a p p e a l s t h e d is m i s s a l b y t h e U n i t e d S t a te s D i s t r i c t

C o u r t f o r t h e D i s t r i c t o f C o l o r a d o o f h is p e ti t i o n f o r w r i t o f h a b e a s c o r p u s

f i l e d p u r s u a n t to 2 8 U .S .C . § 2 2 4 1 . W e a f f ir m .




         *
                     T h i s o r d e r a n d ju d g m e n t i s n o t b i n d i n g p r e c e d e n t, e x c e p t u n d e r
t h e d o c tr i n e s o f la w o f th e c a s e , r e s j u d i c a ta , a n d c o ll a te r a l e s t o p p e l. I t m a y
be cited, how ever, for its persuasive value consistent w ith Fed. R. A pp. P.
3 2 . 1 ( e f f . D e c . 1 , 2 0 0 6 ) a n d 1 0 th C ir . R . 3 2 .1 ( e f f . J a n . 1 , 2 0 0 7 ) .
          I n t h e p e ti t i o n f il e d in t h e d is t r i c t c o u r t , t h e p e ti t i o n e r c h a ll e n g e d th e

s e n te n c e i m p o s e d b y t h e U n i t e d S t a te s D i s t r i c t C o u r t f o r t h e M i d d l e D i s t r i c t

o f P e n n s yl v a n ia f o ll o w i n g h i s c o n v ic ti o n f o r a s s a u lt i n g a c o rr e c ti o n a l

officer w ith a dangerous w eapon. He alleged that the enhancement of his

s e n te n c e f o r b e in g a c a r e e r o f f e n d e r w a s i n v a li d b e c a u s e tw o o f th e p r i o r

c o n v ic ti o n s w e r e s u b s e q u e n tl y v a c a t e d . T h e d is t r i c t c o u r t d i s m i s s e d .

          N o r m a ll y, “ ‘ [ a ] p e ti t i o n u n d e r 2 8 U .S . C . § 2 2 4 1 a tt a c k s t h e e x e c u ti o n

o f a s e n t e n c e r a t h e r t h a n i ts v a l id i ty a n d m u s t b e f i l e d i n t h e d i s tr ic t w h e r e

t h e p r i s o n e r i s c o n f in e d . A 2 8 U .S . C . § 2 2 5 5 p e ti t i o n a tt a c k s t h e le g a li t y o f

d e te n ti o n , a n d m u s t b e f il e d in t h e d is t r i c t th a t i m p o s e d th e s e n te n c e .’ ”

H a u g h v . B o o k e r , 2 1 0 F . 3 d 1 1 4 7 , 1 1 4 9 ( 1 0 th C i r .2 0 0 0 ) ( q u o t i n g B r a d s h a w

v . S t o r y , 8 6 F . 3 d 1 6 4 , 1 6 6 ( 1 0 t h C i r .1 9 9 6 ) ) . S e c ti o n 2 2 4 1 “ is n o t a n

a d d i t i o n a l, a lte rn a tiv e , o r s u p p le m e n ta l r e m e d y to 2 8 U .S .C . § 2 2 5 5 .”

B r a d s h a w , 8 6 F . 3 d a t 1 6 6 . O n l y i f t h e p e t i ti o n e r s h o w s t h a t § 2 2 5 5 i s

“ in a d e q u a t e o r i n e f f e c ti v e ” to c h a ll e n g e th e v a li d i ty o f a ju d g m e n t o r

s e n te n c e m a y a p r i s o n e r p e ti t i o n f o r s u c h a re m e d y u n d e r 2 8 U .S . C . § 2 2 4 1 .

I d . “ F a il u r e to o b t a in r e li e f u n d e r § 2 2 5 5 d o e s n o t e s t a b li s h t h a t t h e r e m e d y

s o p r o v i d e d is e it h e r i n a d e q u a t e o r i n e f f e c ti v e .” I d . ( q u o ta tio n o m itte d ) .

          T h e p e ti ti o n e r h a s n o t e s t a b li s h e d th e in a d e q u a c y o r i n e f f e c ti v e n e s s o f

28 U .S.C . § 2255.

          A c c o r d i n g l y t h e j u d g m e n t o f t h e d i s tr ic t c o u r t i s A F F I R M E D . T h e

                                                                 -2-
m a n d a t e s h a ll is s u e f o rt h w ith .



                                                         Entered for the Court
                                                         PER CU RIA M




                                                   -3-